Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Contacts : Kevin Murphy 585-218-4210 PRO-FAC ANNOUNCES FIRST FISCAL QUARTER 2009 RESULTS Fairport, N.Y., November 7, 2008Pro-Fac Cooperative, Inc. (Pro-Fac or the Cooperative) (Nasdaq-CM: PFACP), an agricultural cooperative, filed its Report on Form 10-Q for the fiscal quarter ended September 27, 2008 today with the Securities and Exchange Commission. The Form 10-Q among other things includes Pro-Facs financial results for the first quarter of fiscal year 2009. For the fiscal quarter ended September 27, 2008, Pro-Fac had a net loss of $0.2 million. The loss for the quarter ended September 27, 2008, resulted primarily from normal operating expenses of approximately $0.5 million, net of investment income earned of $0.2 million and margin of $0.1 million. ABOUT PRO-FAC: Pro-Fac Cooperative is an agricultural cooperative that markets crops grown by its member-growers, including fruits (cherries, apples, blueberries, and peaches), vegetables (snap beans, beets, peas, sweet corn, carrots, cabbage, squash, asparagus and potatoes) and popcorn. Only growers of crops marketed through Pro-Fac (or associations of such growers) can become members of Pro-Fac. Pro-Facs Class A cumulative preferred stock is listed on The Nasdaq Capital Market under the stock symbol, PFACP. More information about Pro-Fac can be found on its web site at http://profaccoop.com/.
